DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner acknowledges receipt of amendment and remarks filed 11/03/2021.
Claims 1-2, 10-11 and 22 are amended.   
Claims 1-12 and 16-23 are pending.

Election/Restrictions
Applicant elected KRATON G1657 as the specific thermoplastic styrenated block copolymer (hydrogenated styrene/butadiene copolymer) and isohexadecane as the cosmetic oil on 07/08/2020.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection was filed 06/07/2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2021 was entered.
 

Response to Arguments
Claim 1 is amended to use “consisting essentially of” phrase and to also state that the thermoplastic polymer has hard and soft segments and that the composition optionally contains cosmetically acceptable ingredients.
The instant composition is intended for use as a lipstick.   The consisting essentially of language limits the scope of the composition to the specified components and those that do not materially affect the basic and novel characteristics of the claimed invention  --- In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976).    This implies that a prior art composition containing thermoplastic polymer having hard and soft segments, sufficient amount of cosmetic oil and component such as tackifier that is used as a lipstick would meet the claimed composition.   The basic and novel characteristic of the claimed composition is the ability to be molded for use as a lipstick or ability to be molded for application onto lips.
BUI: Therefore, applicant’s argument, in the paragraph bridging pages 7 and 8, first full paragraph of page 8 and the paragraph bridging pages 8 and 9, that the presence of tackifier in the composition of BUI is excluded by the consisting essentially of language of the currently amended claim 1 is not persuasive.  The argument is not persuasive because there is no evidence that the composition of BUI containing the tackifier is not a lipstick or cannot be applied to a lip and the composition is not moldable.   Applicant’s specification has also not clearly stated that tackfiers are deleterious to the instant composition.   The prior art composition has the same basic and novel characteristic of being able to be applied to the lip. The REGALITE tackifier in BUI does not materially affect the composition of BUI from bine used to apply to lips.   The office action mailed 08/04/2021 did not misinterpret claim 1 filed 06/07/2021 because claim 1 as filed on 06/07/2021 used the comprising language and the comprising language is open to 
 
Caes: Applicant’s argument that Caes does not teach a composition that consists essentially of three claimed components is not persuasive because the consisting essentially of language limits the scope of the composition to the specified components and those that do not materially affect the basic and novel characteristics of the claimed invention.   In the instant case there is nothing in Caes that deleteriously affect the claimed composition from being applied on the lips.   Applicant argues that radial block copolymer film former is required by Caes.   However, applicant has not described how the radial block copolymer materially affect the claimed composition or how the radial block copolymer materially affects the composition of Caes from being used as a lipstick.   
Applicant also argues that the remainder of Caes is a laundry list of optional ingredients that may be included in the Caes composition and that nothing in Caes teaches or suggests the claimed composition to one of skill in the art.   The examiner disagrees because, CAES discloses cosmetic composition that comprises at least one thermoplastic block copolymer and optionally additional film former, cosmetic oil and the composition has the intended use of as makeup for 
Claims 10, 11, and 22: Claims 10 and 11 depend from claim 1.    Because claims 10 and 11 depend from claim 1, the consisting essentially of language controls.   However, the composition of CAES contains the thermoplastic block copolymer and cosmetic oil.   The additional components are optional as recognized by applicant.   Applicant argues that BUI requires a tackifier.   However, upon further consideration, the consisting language of claims 10 and 11 excludes tackifier of BUI.   For claim 22, the consisting language of the claim excludes the tackifier of BUI.
Claims 2-18 and 23: Applicant believes that claims 2-18 which depend from claim 1 and claim 23 which depends from claim 22 are allowable in light of the arguments presented for claims 1 and 22.   The examiner disagrees that claims 2-18 which depend from claim 1 are allowable.   Claims 2-18 are not allowable because claim 1 has not been fund allowable as described above in response to applicant’s argument.   However, claim 22 was not rejected over CAES.   The consisting language of claim 22 excludes the tackifier of BUI.   Therefore claims 22 and 23 are allowable over BUI.  

Modification
Necessitated by Amendment
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-9, 12 and 16-18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by CAES et al. (US 20010007654 A1) modified to address the amendment to claim 1.
Claim 1, the only independent claim is directed to a composition comprising thermoplastic block copolymer, having soft and hard segments, and comprising styrenated blocks and sufficient amount of cosmetic oil to allow a human user to mold the composition.   The composition have optional ingredients selected from particulates, waxes and colorants.  Sufficient amount of the oil to allow the user to mold the composition readily is any amount deemed sufficient by the artisan that would enable the user to mold the composition.  “Suitable for application to human lips” is the intended use of the composition.   Finger moldable and 
Rheometers are instruments used to measure viscosity.   Viscosities are measured by applying stress to deform the fluid and the shear rate is the rate at which the deformative stress is applied.   In this case, the stress is applied at the recited shear rate.   Same compositions subjected to the same deformation at the applied shear rate would exhibit the same resistance.   Hence, two identical compositions would inherently have or exhibit the same resistance to the same deformative stress or viscosity. 
The consisting essentially of language limits the scope of the composition to the specified components and those that do not materially affect the basic and novel characteristics of the claimed invention  --- In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976).    This implies that a prior art composition containing thermoplastic polymer having hard and soft segments, sufficient amount of cosmetic oil, where the composition is used as a lipstick would meet the claimed composition.   The basic and novel characteristic of the claimed composition is the ability to be molded for use as a lipstick or ability to be molded for application onto lips.
The "consisting essentially of" is construed as equivalent to "comprising."   See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355.   Applicant has not factually shown that additional components would materially change the characteristics of applicant’s invention.    

CAES discloses cosmetic composition that comprises at least one block copolymer film former and optionally additional film former, cosmetic oil and the composition has the intended use of as makeup for lips and other keratinous fibers (see the whole document, with emphasis on paragraphs [0013], [0015], 0046] and [0047]). 
For claims 1, 3 and 4, CAES composition comprising triblock copolymer, namely KRATON, which is styrene-butadiene-styrene copolymer (see the whole document with emphasis on the abstract; paragraphs [0001], [0013], example 10 and 11) and cosmetic oil such as isododecane hydrocarbon oil (see the whole document, paragraph [0015]) with styrene-butadiene-styrene copolymer (KRATON) meeting the limitation of styrenated thermoplastic block copolymer of claim 1 and the thermoplastic polymer of claims 3 and 4 where the blocks are styrene and butadiene--- the block copolymer in examples 10 and 11 are hydrogenated.   Styrene block meets the limitation of hard segment.   The butadiene block meets the limitation of soft segment.   Cosmetically acceptable ingredient is optional in claim 1.   
For claim 5, the thermoplastic block copolymer is 25%, which anticipates the claimed range of 20%-29% in claim 5.  
For claims 6, 7 and 9, the hydrocarbon oil, isododecane meets the limitation of hydrocarbon cosmetic oil (claims 6, 7) and the isododecane of claim 9.
For claim 8, the molecular weight of isododecane is 170.33 g/mole = 170 Da
For claim 12, the composition of CAES contains pigments (paragraphs [0032], [0037], [0045], examples 10 and 11).
CAES does not recite the viscosity of the composition.   However, because, the disclosed composition of CAES is identical with the claimed composition in claim 1, the viscosities of both the claimed composition and the disclosed composition would be inherently the same.   See 1 and 16-18, when subjected to the stress applied over time.  
Therefore CAES teaches all the elements of claims 1, 3-9, 12 and 16-18.

Claim(s) 1-9 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BUI et al. (EP 1 854 450 A2) modified to address the amendment to claims 1 and 22.
Claim 1, the only independent claim is directed to a composition comprising thermoplastic block copolymer comprising styrenated blocks and sufficient amount of cosmetic oil.   Sufficient amount of the oil to allow the user to mold the composition readily is any amount deemed sufficient by the artisan that would enable the user to mold the composition.  “Suitable for application to human lips” is the intended use of the composition.   Finger moldable and capable of forming describe the characteristic of the composition.   A prior composition meeting the limitation of the claimed composition that comprises thermoplastic block copolymer comprising styrenated blocks and sufficient amount of cosmetic oil would also have the inherent characteristics of the composition such as finger moldable, capable of forming free-standing coating.
Claim 1 has been amended to recite the viscosity.   Rheometers are instruments used to measure viscosity.   Viscosities are measured by applying stress to deform the fluid and the shear rate is the rate at which the deformative stress is applied.   In this case, the stress is applied at the recited shear rate.   Same compositions subjected to the same deformation at the applied shear 
The "consisting essentially of" is construed as equivalent to "comprising."   See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355.   Applicant has not factually shown that additional components would materially change the characteristics of applicant’s invention.    
The consisting essentially of language limits the scope of the composition to the specified components and those that do not materially affect the basic and novel characteristics of the claimed invention  --- In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976).    This implies that a prior art composition containing thermoplastic polymer having hard and soft segments, sufficient amount of cosmetic oil and component such as tackifier that is used as a lipstick would meet the claimed composition.   The basic and novel characteristic of the claimed composition is the ability to be molded for use as a lipstick or ability to be molded for application onto lips.
Bui discloses a composition having an intended use as a cosmetic (see the whole document and at least the abstract) and lip treatment is specifically named with the composition comprising block copolymer having at least one hard segment and at least one soft segment; a tackifier; and at least a solvent that is capable of solubilizing the at least one soft segment; in a mixture or not with at least one solvent capable of solubilizing the hard segment (paragraph [0005]).       KRATON block copolymers are thermoplastic and are used in the composition (see at least paragraph [0018]-[0021]) and these include styrenated tri-block copolymer referred to by some manufactures as hydrogenated styrene-butylene/ethylene-styrene tri-block copolymer (paragraph [0020]).   The composition contains hydrocarbon–based oils such as isododecane (paragraph [0043]) and other solvents such as hydrogenated polydecane, hydrogenated 
BUI does not recite the viscosity of the composition.   However, because, the disclosed composition of BUI is identical with the claimed composition in claim 1, the viscosities of both the claimed composition and the disclosed composition would be inherently the same.   See the discussion above.   Two identical honey compositions would have the same viscosity or resistance to flow.   Two identical compositions must have the same resistance to flow or viscosity under the same applied stress over time.  Therefore, the identical composition of BUI would also have the viscosities or resistance to flow recited in claims 1 and 16-18, when subjected to the stress applied over time.  Cosmetically acceptable ingredient is optional in claim 1.   
For example 4 of BUI, the thermoplastic block copolymer, HYDROGENATED STYRENE/METHYLSTYRENE/INDENE COPOLYMER and HYDROGENATED STYRENE/BUTADIENE COPOLYMER, is present at 32%, which anticipates the claimed range of 16-40% in claim 2; the cosmetic oil is present at 68% which again anticipates the claimed range of 60-85% in claim 2, such that claim 2 is anticipated.
Thus claims 1 and 2 are anticipated.
For claim 19, BUI teaches that it may be desirable to formulate cosmetic composition that is free wax (first two lines of paragraph [0078]) such that composition that is free of waxes is anticipated and in one embodiment, the composition is free of waxes, thereby anticipating the requirement of new claim 19
For new claim 20, polyisobutylene is a polyolefin.
For claims 3-4, BUI discloses that its thermoplastic block copolymers are styrene based (see paragraph [0018]-[0024]) and specifically included are KRATON triblocks or diblocks having styrene-butadiene-styrene, styrene-isoprene-styrene, styrene-ethylenepropylene-styrene, or styrene-ethylenebutylene-styrene (A-B-A) or styrene-ethylenepropylene, styreneethylenebutylene, styrene-butadiene, or styrene-isoprene (A-B) (paragraph [0019] and styrene-butylene/ethylene-styrene (tri-block) (paragraph [0020]).   
For claim 5, the styrene block is present at between 20% and less than 30% and less than 25% but not greater than 30% (see paragraph [0022]) with the less than 25% anticipating the claimed range.
For claims 6 and 7 and 9, the composition BUI contains hydrocarbon–based oils such as isododecane (paragraph [0043]) and other solvents such as hydrogenated polydecane, hydrogenated polyisobutene (paragraph [0044]).  
For claim 8, the molecular weight of isododecane is 170.33 g/mole = 170 Da.  
Thus, BUI’s composition anticipates the composition of claims 1-9 and 16-20.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over BUI et al. (EP 1 854 450 A2) as applied to claim 1.
BUI has been described above to anticipate claim 1.    With regards to claim 12, the exemplified composition does not contain colorant.   However, BUI suggests that the composition can further contain colorants (see paragraphs [0061]-[0066]).   Therefore, at the effective date of the invention, it would be reasonable for the ordinary skilled to include colorants as suggested by BUI.
Therefore, BUI renders claim 12 prima facie obvious
  
Claims 10-11 and 21-23
Claims 22-23 appear to be free of the art as the closest art teaches compositions that comprise components other that the 16-40% thermoplastic block copolymer, 60-85% cosmetic oil and one or more colorants.
Claims 10 and 11 and depend on claim 1 and claim 21 depends on claim 11.   Claims 10 and 11 in light of the language of consisting are free of the art.   Thus claims 10-11 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20170135946 A1 teach the moldable composition for keratin fibers.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


THIS ACTION IS MADE FINAL.  The modification of the rejections is necessitated by the amendment filed 11/03/2021.   Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached on 7:30 am-6 pm (M-T).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BLESSING M FUBARA/Primary Examiner, Art Unit 1613